DETAILED ACTION

This communication is in response to Application No.17/365,138 filed on 7/1/2021. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (hereinafter Boyer)(US 2003/0174830) in view of Yan et al. (hereinafter Yan)(US 2013/0163731).
Regarding claims 1 and 11, Boyer teaches as follows:
a system (interpreted as contact center 100 in figure 1) for multi-tenant and omni-channel routing, comprising: 
a multi-tenant system comprising a plurality of platforms for hosting interactions with third parties (contact center 100 comprises a plurality of resources 1-N 120-128 for human agents, automated agents, IVR ports, and other types of ports, etc., that are connected to network 102 by an ACD system 130 see, paragraph [0036] and figure 1); and 
a multi-tenant and omni-channel routing computer program executed by an information processing apparatus comprising at least one computer processor (ACD system 130 is a stored-program-controlled machine comprising at least one memory for storing control programs and data and a processor 134 for executing programs and using data from memory, see, paragraph [0037] and figure 1); 
wherein: the multi-tenant and omni-channel routing computer program receives from a first platform (interpreted as agent service function)(the agent service function is invoked when a contact is received in step 200. As noted, the contact can be received via any suitable type of communication medium. Examples include via the public switched telephone network, a private branch exchange or PBX, a wireless telephone network, and a data network, see, paragraph [0047] and figure 2), a call to transfer an interaction between the first platform and a third party (interpreted as customer 110 in figure 1) to a second platform (interpreted as human agent as one or available resources in figure 1) in the multi-tenant system (in steps 220 and 224, the agent service function provides to the human agent pertinent information collected by the agent service function's interaction with the customer, see, paragraph [0070] and figure 2); 
the multi-tenant and omni-channel routing computer program collects a context of the interaction from the first platform (in step 202, the agent service function collects information to identify the customer. The information collected surrounds the context of 
the multi-tenant and omni-channel routing computer program identifies the second platform based on the context of the interaction (using the awarenesses of the customer and the contact center and predetermined rules, the agent service function in step 216 selects one or more service options from among a plurality of options to present to the customer. Typically, a matrix of service options and business rules is employed in selecting the most desirable options for the customer. Examples of service options include waiting in a queue for a resource, waiting for a particular (human) agent, joining a chat or other group service, using self-service, browsing a Web site or otherwise collecting information from a server, scheduling an agent connection at a later time, switching over to other media, and/or selecting a call back, see, paragraph [0057]); and 
the multi-tenant and omni-channel routing computer program routes the interaction to the second platform and communicating the context to the second platform (in step 226, the agent service function forwards the customer to the pertinent resource. For example, in step 226 a simplex or duplex communication pathway is configured between the customer and the pertinent resource, see, paragraph [0071] and figure 2).
Boyer does not teach calling between the first platform and the second platform.
Yan teaches as follows:

the call processing center 106 may provision a new telephone number to a call center through standard representation state transfer (REST) API to telecommunication providers. The call processing center 106 may create a web-based call center workflow that may enable instant availability for agents who may accept calls. For example, the call processing center 106 may create a window browser that may allow an agent to answer a call within the window browser and thus obviates the need for expensive telecommunication infrastructure for routing calls to agents (see, paragraph [0050]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyer with Yan to include creating a web-based call center workflow as taught by Yan in order to obviate the need for expensive telecommunication infrastructure within the call center.
Regarding claims 2 and 12, Boyer teaches as follows:
wherein the first platform provides the interaction over a first communication channel (the contact can be received via any suitable type of communication medium. Examples include via the public switched telephone network, a private branch exchange or PBX, a wireless telephone network, and a data network. The contact can also be via any suitable type of communication mode, see, paragraph [0047] and figure 2), and the simplex or duplex communication pathway is configured between the customer and the pertinent resource, see, paragraph [0071] and figure 2).
Regarding claims 3 and 13, Boyer teaches as follows:
wherein the third party is a customer (system comprising contact center 100 that is connected with a plurality of customers 1-N 110-118 via a communications network 102, see, paragraph [0035] and figure 1).
Regarding claims 4 and 14, Boyer teaches as follows:
wherein the interaction at the first platform is a first communication type comprising one of an interactive voice response system communication, a chat, a social media communication, and a mobile application communication (the contact can be received via any suitable type of communication medium. Examples include via the public switched telephone network, a private branch exchange or PBX, a wireless telephone network (equivalent to applicant mobile application communication), and a data network. The contact can also be via any suitable type of communication mode, see, paragraph [0047] and figure 2).
Regarding claims 5 and 15, Boyer teaches as follows:
wherein the interaction at the second platform is a second communication type comprising one of an interactive voice response system communication, a chat, a social media communication, and a mobile application communication that is different from the first communication type (contact center 100 comprises a plurality of resources 1-N 120-
Regarding claims 6 and 16, Boyer teaches as follows:
in step 214, the agent service function collects information or awareness respecting the subject contact center and/or other contact centers. Such information includes resource availability such as expected wait times for queues, server workloads, IVR port availability, skill/staffing levels, current sessions or chats and the identities of the chat participants, start times of various activities, vacancies in current chat sessions, call back times, agents' schedules, unusual events impacting customer service such as bad weather queue expected wait times, success rate for self-service alternatives, the current CRM configuration, and the relative success rates of customer service methods or options. Using the awarenesses of the customer and the contact center(s) and predetermined rules, the agent service function in step 216 selects one or more service options from among a plurality of options to present to the customer (see, paragraph [0056]-[0057]); and 
the contact center can convert mode or media types to a common denominator to facilitate a session, e.g., convert text to voice or vice versa (see, paragraph [0118]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyer with Yan to include changing communication type (equivalent to applicant’s platform) by the selected resource from the original communication type (equivalent to applicant’s first platform) based on the resource availability. 

wherein the call comprises a REST call (the call processing center 106 may provision a new telephone number to a call center through standard representation state transfer (REST) API to telecommunication providers, see, paragraph [0050]).
Therefore, they are rejected for similar reason as presented above.
Regarding claims 8 and 18, Boyer teaches as follows:
wherein the context comprises at least one of an identification of the third party, third party account information (the agent service function collects information to identify the customer. The information collected surrounds the context of the contact. For example, the agent service function can identify the customer by telephone number, network address, cookie, voice recognition techniques, prior registration, unique keyword or identifier, see, paragraph [0048]), and a purpose for the interaction (the agent service function determines the reason for the customer contacting the contact center. As will be appreciated, the purpose(s) of the contact is normally crucial information in knowing which options to present to the customer, see, paragraph [0052]).
Regarding claims 10 and 20, Boyer teaches as follows:
pre-populating desktop screen associated with the second platform with at least some of the context (the agent service function provides to the human agent pertinent information collected by the agent service function's interaction with the customer. This could be done via a screen pop or VDN of origin announcement, see, paragraph [0070]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (hereinafter Boyer)(US 2003/0174830) in view of Yan et al. (hereinafter Yan)(US 2013/0163731), and further in view of Lanzl et al. (hereinafter Lanzl)(US 6,353,406).
Regarding claims 9 and 19, Boyer in view of Yan teaches all limitations as presented above except for the well-known open format.
Lanzl teaches as follows:
cell controllers are in data communication with a host computer, which collects data and information available from the cell controllers and archives the data into an open format database, such as an SQL Server (see, col. 3, lines 45-50).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boyer in view of Yan with Lanzl to include the well-known open format database as taught by Lanzl in order to freely share the collected information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 12, 2022